NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10099
                                                    19-10105
                Plaintiff-Appellee,
                                                D.C. No. 4:18-cr-00461-PJH-1
 v.                                                      4:12-cr-00322-PJH-1

JAMES ROBERT LEWIS,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      In these consolidated appeals, James Robert Lewis appeals from the district

court’s judgment and challenges the 52-month sentence imposed following his

guilty-plea conviction for being a felon in possession of a firearm and ammunition

in violation of 18 U.S.C. § 922(g)(1), and the 24-month consecutive sentence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Lewis contends that the district court impermissibly imposed a rule that the

sentence could not be shorter than the 70-month sentence he previously received

for the same offense, and thereby failed to make an individualized sentencing

determination. However, the record reflects the district court was aware it could

impose a lower sentence; the court considered and discussed Lewis’s mitigating

arguments and the 18 U.S.C. § 3553(a) sentencing factors, and decided a higher

sentence was warranted. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      Lewis also argues that the aggregate 76-month sentence is substantively

unreasonable. The district court did not abuse its discretion. See id. at 993. The

sentence is substantively reasonable in light of the section 3553(a) sentencing

factors and the circumstances of this case. See United States v. Gutierrez-Sanchez,

587 F.3d 904, 908-09 (9th Cir. 2009) (in light of the defendant’s criminal history,

the district court did not abuse its discretion by emphasizing the need for

deterrence); see also United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007)

(a defendant who violates supervised release by committing an offense similar to

his previous offense may require greater sanctions).

      AFFIRMED.


                                          2                          19-10099 & 19-10105